Order filed May 9, 2013




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-11-00519-CV
                                 ____________

 STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS AND
                  STATE FARM LLOYDS, Appellants

                                        V.

                             ROYA BADAVI, Appellee


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-28043


                                     ORDER

      On May 1, 2013, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal, and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue
the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until June 10, 2013. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                       PER CURIAM